                         UNITED STATES BANKRUPTCY COURT

                                  DISTRICT OF ARIZONA

 In re:                                        Chapter 11

 Bob Bondurant School of High Performance Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                          ORDER SETTING FOR EXPEDITED
                Debtor.                   HEARING ON DEBTOR’S MOTION FOR
                                          ORDER GRANTING DEBTOR
                                          AUTHORITY TO ENTER INTO
                                          INSURANCE PREMIUM FINANCE
                                          AGREEMENT PURSUANT TO 11 U.S.C.
                                          § 364(c)

                                               Hearing Date: TBD
                                               Hearing Time: TBD
                                               Hearing Place: 230 N. First Street
                                                              Courtroom 701
                                                              Phoenix, AZ 85003

          Having reviewed and considered the Motion for Expedited Hearing on Debtor’s Motion

 for Order Granting Debtor Authority to Enter Into Insurance Premium Finance Agreement

 (“Motion for Expedited Hearing”) filed by the Bob Bondurant School of High Performance

 Driving, Inc. (“Debtor”), the debtor and debtor in possession in the above-captioned chapter 11

 case, the Debtor having complied with LBR 9103-1(h) and having provided adequate and proper

 notice of the Motion for Expedited Hearing under the circumstances to interested parties and all

 parties requesting ECF notice, and no other notice being necessary, and good cause appearing for

 the prompt consideration of the Debtor’s Motion For Order Granting Debtor Authority to Enter

 into Insurance Premium Finance Agreement Pursuant to 11 U.S.C. § 364(c) (“Motion”) [Dkt.
 No. 110],



 {00145741}
Case 2:18-bk-12041-BKM        Doc 114 Filed 01/03/19 Entered 01/03/19 15:33:17              Desc
                               Main Document    Page 1 of 2
         IT IS HEREBY ORDERED granting the Motion for Expedited Hearing.

         IT IS FURTHER ORDERED setting an expedited hearing on ___________ ___, 2019

 at ________ a.m./p.m. to be held at the United States Bankruptcy Court, District of Arizona,

 230 North First Avenue, 7th Floor, Courtroom 701, Phoenix, Arizona 85003 to consider the

 Motion.

         IT IS FURTHER ORDERED that the Debtor shall immediately serve a copy of this

 Order upon those parties receiving the Motion and the Motion for Expedited Hearing and file a

 certificate of service thereof.

                                    DATED AND SIGNED ABOVE




 {00145741}                                  -2-
Case 2:18-bk-12041-BKM             Doc 114 Filed 01/03/19 Entered 01/03/19 15:33:17      Desc
                                    Main Document    Page 2 of 2
